                               E-~H~
            Case 5:20-cv-00019-JPB-JPM Document 37-4 Filed 08/28/20 Page 1 of 2 PageID #: 304
                                                        ~    ~



    U.S. Department of Justice                     Central Office Administrative Remedy Appeal
    Fede~ ~‘Bureau of Prisons

    Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(l3), including any attach
    ments must be submitted with this appeal.

    From:     Lj2ii~c~.s,D~~’1
                 LAST NAME, FIRST, MIDDLE INITIAL
                                                                                 _________

                                                                                           REG. NO.
                                                                                                                ______

                                                                                                                        UNIT
                                                                                                                                                   (J5r~”~
                                                                                                                                                        INSTITUTION
    Part A - REASON FOR APPEAL                 ~3W        C~   —0   ~   J   ~‘   fl       r”   T)     ~~VL   ~ -r s N ~ ~r                   ~ 4 Lp-Li)       c~~- ~
r~ p                                       ~j       )4~’J        ~                              fr(rwi~ ,V~                                             m644i..
~       t~rc~ ~             ,-i~ it-~” ~ 1~4L 11’~L,                         (~i.~—rc~i-~       ,+i~j ~        Lr,~-~             LTL(1~ i~-), i~-~i ~
                                                                                                                    ~                ~-~-~-          ~


L~jZT1~ t~                                                  ~ 1~             LLT~ P~4~                F~.i~-r                ~r~’ri~&                ~
1~ftr1i.     £i       I H0i-JL~,            I~L           r~i~                            ~
         ~ ~                                               ~                Vjp~Z W~$~
(~‘J~r        TL4I~4            tt~   ~           ~Z-i~      TH-147-             4    ~               .                      ~-          I    It    ~       i~j~

I~ZFL        ~              & Z P ~&Vt~4~L~1 p                         v         ~    ~                    ~
                                                                                                        ~c v  ~4-I 7- 0 ~                                                        N1
                            ~ AJsii~~-rLj,                          ~1 ~              -NLtP~?’t4yJ~A-,~Jj~ ~j~c


    0       ~~~ b~iI~      l~’0~I ~P~TL~ 4~1 t~Lp iS_rr Ju~rC~ LI-
                     ~ ~ ~ P~tL... :7~:: 1a ~p ~ 1~ ~-~r~- Nd~~r7~j&                                                  ~
                                                                                                                           ~t~                 r~-~         -~
                                                                                                                                                              p~i~ p    ~,      ~


            ~  S f~o f’ L~        L Lc~ f”-L ~‘ ~fL4’ V J&~
                                             ~



            0-7—0 ~-j--j9
                    DATE                                                                                             SIGNATURE OF REQUESTER

    Part B - RESPONSE




                                                                                                                   RECE ~VED
                                                                                                                          JUL 15 2Oi~
                                                                                                                 Admini~V~ f:’:              ~      ~tion
                                                                                                                                             ~ Pns~ns




                    DATE                                                                                                   GENERAL COUNSEL

     ORIGINAL: RETURN TO INMATE                                                                                      CASE NUMBER:                    ~?5~37€≤, Al
     Part C - RECEIPT
                                                                                                                     CASE NUMBER:                  __________________




     Return to:
                                LAST NAME. FIRST. MIDDLE INITIAL                                REG. NO.                          UNIT                       INSTITUTION
     SUBJECT:


                     DATE                                                                 SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL                              ~D~)~1 (1’~
Case 5:20-cv-00019-JPB-JPM Document 37-4 Filed 08/28/20 Page 2 of 2 PageID #: 305




  Administrative Remedy No.      954376-Al
  Part B  —Response


  This is in response to your Central Office Administrative Remedy
  Appeal where you claim you were assaulted by an inmate and you
  informed staff members about the threats you were receiving.
  For relief, you request an investigation and video footage to be
  preserved.

  We have reviewed documentation relevant to your appeal and,
  based on the information gathered, concur with the manner in
  which the Warden and Regional Director addressed your concerns
  at the time of your Request for Administrative Remedy and
  subsequent appeal.  You provide no new information, which had
  not been previously considered.  We direct you to the Regional
  Director’s response where you were informed the incident and
  retention of video.

  Based on the foregoing,      this response is for informational
  purposes.


                                               /
  __________                                      (2
  Date                                       Ian~nnors, Administrator
                                             National Inmate Appeals~/
